DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

State of the Claims
Claims 1-6, drawn to a method of making a composite glass article, stand as originally presented on April 21, 2020.  No claims have been cancelled or withdrawn from consideration. In view of the foregoing, claims 1-6 are pending for prosecution on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a lithium zinc aluminosilicate precursor glass having a composition in the range as defined in pending claim 2, a photosensitizing agent of cerium and fluorine a nucleating agent of silver, does not reasonably provide enablement for a negatively photosensitive glass having generally any composition within the broad family of lithium zinc aluminosilicate glasses, any sensitizing agent, and any nucleating agent as is encompassed by scope of pending claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
In the instant case, paragraphs [0029] to [0033] of the original disclosure set forth the only embodiment whereby a negatively photosensitive glass may be produced in a lithium zinc aluminosilicate glass composition.  Specifically, in accordance with the original disclosure, the production of a negatively photosensitive glass relies upon the presence of photoreduced Ag metal in UV exposed regions of the glass to act as a nucleating agent for LiF crystals.  Due to the large number of LiF nucleation sites, crystals in the UV exposed substrate region are prohibited from growing to a size which scatters light thus causing these regions of the substrate to remain transparent.  Upon subsequent heating of the substrate the regions of the substrate not exposed to UV radiation grow larger crystals of a variety of ceramic phases thereby rendering these regions opalescent, opaque, or translucent while the UV exposed regions of the substrate remain transparent.  The disclosure further makes plain that “[w]ithout fluorine, the unexposed regions appear to crystallize in an uncontrolled manner, leading to fracture and crumbling of the material at temperatures of 550oC or greater”.  In view of the foregoing, it is the Examiners assessment that the originally filed disclosure is enabled for the production of a negatively photosensitive glass only for a limited range of lithium zinc aluminosilicate precursor glasses, a limited range of sensitizing agents, and a limiting range of nucleating agents, namely those combinations which yield LiF in UV exposed regions of the glass material and which comprise sufficient fluorine to prevent uncontrolled devitrification in the unexposed regions upon subsequent heating to temperatures of 550oC or greater.  The broadest enabled family of glass compositions towards this end is set forth at paragraph [0036] and claim 2.  The Examiner further understands that, in the case of a negatively photosensitive glass, cerium is a sensitizing agent for forming silver metal nuclei 
Although the original disclosure is enabled for a negatively photosensitive glass in the limited scenario and under the limited range of glass compositions, sensitizing agents, and nucleating agents as outlined above, the breadth of the pending claims extend to any lithium zinc aluminosilicate glass, any sensitizing agent, and any nucleating agent.  To this end, Applicant has provide neither substantive guidance nor working examples beyond these limited disclosed composition ranges.  Given the breadth of the claims, the complex nature of the invention, and the current level of skill in the art, one of ordinary skill would not be able to make or use the invention commensurate in scope with the present claims absent an undue level of experimentation.  That is, based on the originally filed disclosure and evidence of record, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for positively photosensitive lithium zinc aluminosilicate precursor glass having a composition in the range as disclosed at paragraphs [0042], [0044], [0045],[0046], and [0052]-[0056], a photosensitizing agent of cerium and fluorine a nucleating agent of silver, the original disclosure does not reasonably provide enablement for a positively photosensitive glass having generally any composition within the broad family of lithium zinc aluminosilicate glasses, any sensitizing agent, and any nucleating agent as is encompassed by scope of pending claim 5.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 

Although the original disclosure is enabled for a positively photosensitive glass in the limited treatment conditions and under the limited range of glass compositions, sensitizing agents, and nucleating agents as outlined in these passages, the breadth of the pending claims extend to any lithium zinc aluminosilicate glass, any sensitizing agent, and any nucleating agent as processed under substantially any conditions, with the proviso that the glass is exposed to UV radiation in the 248 to 360nm wavelength range and followed by first and second heat treatments.  As evidenced by the discussion above concerning negatively photosensitized lithium zinc aluminosilicate glasses, it is self evident that not all lithium zinc aluminosilicate glass compositions are effective towards the production of a positively photosensitive glass.  
Further, Applicant has provide neither substantive guidance nor working examples beyond the above noted limited composition ranges for which the claimed invention is enabled.  Given the breadth of the claims, the complex nature of the invention, and the current level of skill in the art, one of ordinary skill would not be able to make or use the invention commensurate in scope with the present .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the limitation in step (c) at lines 14-15 of “heating the lithium zinc aluminosilicate precursor glass at a first temperature for a first time period to reduce silver”.  The instant limitation appears to lack any substantive nexus with the balance of the claim as it is not apparent how the recited silver is connected to the rest of the claimed invention. Clarification on this matter is required.  For purposes of expediting examination, the Examiner understands that the lithium zinc aluminosilicate generally comprises some amount of silver and that this silver is reduced upon heating of the glass at a first temperature for a first time period.  This interpretation is understood to be consistent with the originally filed disclosure for example at paragraph [0072].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stookey (US 2,651,145) in view of Schreder (US 2004/0180773).

Regarding claim 1, Stookey (US 2,651,145) discloses a method of making a composite glass article comprising a lithium zinc aluminosilicate glass (1:34-51; 2:9-11 regarding the aluminum content; 2:13-14 regarding the lithium content; 2:36-39 regarding the zinc content), a cerium as a sensitizing agent (3:7-17); silver as a nucleating agent (2:47-3:6 and 6: 18-72) and specifically including the selective formation of a ceramic, crystalline, or devitrified phase (6:61-72).  The method comprises providing the lithium zinc aluminosilicate glass comprising at least one sensitizing agent and at least one nucleating agent (see above citations), exposing a first region of the glass to UV radiation having a wavelength in the range of 300-350 nm (5:52-55) while a second region remains unexposed to the radiation in accordance with claim 1, lines 10-13 (see 5:58-62).  Stookey teaches that in glasses which contain fluorine in sufficient concentration, an opaque, devitrified region may be formed in the areas of the glass which were not exposed to UV radiation in accordance with claim 1, lines 14-16.  Stated alternately, Stookey teaches that the glass may be negatively photosensitive as required by claim 1, line 9.  

In the instant case, Stookey teaches a lithium zinc aluminosilicate precursor glass comprising cerium as a sensitizing agent, silver as a nucleating agent, and importantly fluorine.  As noted above, the glass is negatively photosensitive as the glass in the exposed region of the glass remains transparent whereas the glass in unexposed regions of the glass become opalized and opaque (i.e. they are devitrified).  Stookey therefore teaches substantially all that is recited in claim 1, however the reference is silent regarding the nature of the ceramic phase and specifically that the ceramic phase comprises a 
Schreder (US 2004/0180773) discloses a photosensitive lithium zinc aluminosilicate glass composition which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand in Stookey.  Of particular note, Schreder teaches ([0065]) that the glass may comprise 25-75 %wt SiO2, 3-27%wt Al2O3, 2-15%wt Li2O, 0 to 10% K2O, 0-10 %wt ZnO, 0-5 %wt F, 0-5%wt Ag, and 0-5 %wt CeO3 (see Table 2 at [0133]).  Schreder also teaches a closely related glass composition embodiment comprising 69.9 %wt SiO2, 0.1 %wt Ag2O, 0.1 %wt CeO2, 3.5 %wt Al2O3, 4.8 %wt Li2O, 0.0 wt%K2O, 3.7%wt ZnO, and 3.0 wt% F. Schreder notes that the glass composition may comprise Cerium and silver ([0013]) to act as a sensitizer and activator as well as fluorine to increase the sensitivity.  Schreder teaches that the glass may be structured by irradiating the glass with ultraviolet light to initiate silver reduction ([0120]-[0121]) followed by a thermal after treatment to initiate crystallization of the glass ([0045]-[0049]). The disclosed lithium zinc aluminosilicate glass compositions substantially overlap the compositional ranges in Stookey and the glasses are disclosed to undergo selective devitrification upon UV irradiation and thermal after treatment.  Thus, one of ordinary skill in the art would reasonably consider substituting the Schreder glass compositions for the lithium zinc aluminosilicate glass of Stookey when performing the invention of Stookey.  Regarding the nature of the crystalline phases in the heat treated glasses, Schreder teaches that upon thermal treatment the glass may partially crystallize to form a beta-quartz solid solution in accordance with claim 1, lines 4-5.  In view of the foregoing, it is reasonable to conclude either that the opalized/devitrified glass in the Stookey process results in formation of a ceramic phase comprising a lithium aluminosilicate phase having a lithium aluminosilicate beta-quartz structure and a residual glass phase in accordance with the claim.  This is a reasonable conclusion given the close similarities both in the composition of the Schreder and Stookey glass compositions as well as the treatment conditions thereof.  in the alternative, should Applicant 
Regarding claim 2, see discussion of claim 1 and particularly the glass composition as discussed in Schreder.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 4, see discussion of claim 1.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stookey (US 2,651,145) and Schreder (US 2004/0180773) as applied to claim 1 and in further view of Wilson (US 3,663,193)

Regarding claim 3, Stookey teaches a first heating step at a temperature above 500oC between 50oC above the softening point for about one minute to about 150oC below for about an hour (5:72-6:17).  This preliminary heating step is followed by a second heating step at not lower than about 100oC below the softening point of the glass for an average time of 3 to 15 minutes (6:48-72).  Similarly, Schreder teaches treating the glass at approximately 500oC for about 60 minutes to produce crystal nuclei followed by heating to roughly 605oC in order to devitrify the glass ([0049]), however Schreder does not set a time limit for this latter crystallizing stage.  


Wilson (US 3,663,193) concerns the selective devitrification of a photosensitive lithium aluminosilicate glass comprising cerium and silver which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand in each of the Stookey and Schreder references.  As in the above cited prior art, Wilson teaches selectively exposing the glass to ultraviolet radiation (2:66-75;3:45-46) followed by a two step heating process to nucleate and devitrify the glass material.  Of particular relevance, Wilson teaches that in the first heating stage, a dwell period of preferably between ½ hour to 4 hours and up to 12 hours at temperatures between 500oC to 600oC is required to insure substantial development of nuclei.  Wilson subsequently teaches that the nucleated glass may be heated again in the range of ½ to 4 hours and up to 12 hours (3:52-61) in a temperature range of 550-725oC for crystallization  of the nucleated glass.  Thus, Wilson teaches a thermal treatment which substantially overlaps with the claimed heating step at a temperature in a range from about 550oC to 650oC for at least about 2 hours.  Due to the substantial similarities in the Wilson glass compositions and treatment method, one of ordinary skill in the art would have found it an obvious matter to experiment within the temperatures and timeframes disclosed by Wilson when seeking to optimize the Stookey/Schreder composite glass manufacturing method.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 3,663,193) in view of Borelli (US 7,829,489)

	Regarding claim 5, Wilson teaches a method for making a composite glass article comprising a lithium zinc aluminosilicate glass (see Table I; 1:60-75; 2:22-45; 3:3-19) and a ceramic phase comprising a beta-quartz structure (1:45-59).  The method comprising 
providing a lithium zinc aluminosilicate glass precursor (see above citations) comprising cerium (2:33-45) as at least one sensitizing agent and silver (1:63-2:1) as at least one nucleating agent in accordance with claim 5, lines 6-9, 
selectively exposing a first region (2:66-75) to UV radiation in a wavelength range of 250-350nm (3:45—47) while a second region of the glass is unexposed to the radiation in accordance with claim 5, lines 10-13, 
heating the precursor glass in a first heating stage having a dwell period of preferably between ½ hour to 4 hours and up to 12 hours at temperatures between 500oC to 600oC to nucleate the glass in accordance with claim 5, lines 14-15, and 
subsequently heating the glass again in the range of ½ to 4 hours and up to 12 hours (3:52-61) at a temperature in the range of 550-725oC for crystallization  of the nucleated glass (i.e. formation of the composite glass article) in accordance with claim 1, lines 16-18.

Wilson teaches substantially all that is recited in claim 5 as noted above including, inter alia, exposing a lithium zinc aluminosilicate glass comprising cerium  and silver to UV radiation and subsequently subjecting the irradiated glass to a two step heating process to ceramize the exposed regions of the glass (i.e. the glass is positively photosensitive).  Wilson does not expressly indicate the fate of the silver 

Borelli (US 7,829,489) discloses a method for forming a composite glass article from a lithium zinc aluminosilicate glass comprising cerium and silver which one of ordinary skill in the art would consider to be particularly relevant to the matter at hand in Wilson.  In the closely related glasses of Borelli, it is noted that when UV irradiated glass is subjected to a first heat treatment at elevated temperatures, silver ions in the glass are reduced to zero valent silver particles (7:46-8:17).  Where the Borelli glass is substantially similar to that of Wilson and where the Wilson is treated in an analogous manner to the glass of Borelli (i.e. UV irradiated and heat treated), it serves to reason that the Wilson glass would undergo an analogous reaction, namely the reduction of silver ions in the glass to silver metal particles.  In the alternative, one skilled in the art of photosensitive lithium aluminosilicate glasses would consider the reduction of silver to silver metal particles in the Wilson process to constitute an obvious extension over the collective prior art of record.   

Regarding claim 6, Wilson teaches that in the first heating stage, a dwell period of preferably between ½ hour to 4 hours and up to 12 hours at temperatures between 500oC to 600oC is required to insure substantial development of nuclei.  Wilson subsequently teaches that the nucleated glass may be heated again in the range of ½ to 4 hours and up to 12 hours (3:52-61) in a temperature range of 550-725oC for crystallization  of the nucleated glass.  Thus, Wilson teaches a two-step thermal treatment which substantially overlaps with the claimed heating step at a temperature in a range from about 550oC to 675oC.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The normal desire of scientists .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants attention is particularly directed to US 2014/0238078 which teaches a lithium zinc aluminosilicate glass comprising cerium and silver (no disclosure of fluorine) which is positively photosensitized.  Of note, the reference teaches selectively irradiating the glass with UV radiation followed by heating of the same to crystallize the glass ([0039]-[0042]).
Similarly, US 2004/0126698 discloses a lithium aluminosilicate glass comprising cerium and silver which is selectively exposed to UV radiation in the wavelength range of 300-350nm ([0021],[0029]) and subsequently subjected to a two stage heating treatment ([0024]-[0026]) whereby the silver ions are reduced to silver meta particles ([0030]) and the exposed glass is ceramized.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217.  The examiner can normally be reached on Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON L LAZORCIK/Primary Examiner, Art Unit 1741